Exhibit 99.1 Contact:Mexican Restaurants, Inc. Andrew J. Dennard (713) 943-7574 Mexican Restaurants, Inc. Announces Fiscal Year-End Results (NASDAQ:CASA) Houston, Texas (March 14, 2008)For the Company’s 2007 fiscal year ended December 30, 2007, the Company reported net income of $348,774 or $0.10 per diluted share, compared with net income of $1,138,334 or $0.32 per diluted share for fiscal year 2006.For the fourth quarter ended December 30, 2007, the Company reported net income of $199,686 or $0.06 per diluted share, compared with a net loss of $1,009,469 or $0.30 per diluted share for the same quarter in fiscal year 2006. The
